Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
Per the Request for Continued Examination filed 21 April 2021, the Amendment filed 25 March 2021 has been entered. Claims 1-20 are pending. Applicant's amendments have overcome each and every objection and rejection under 35 USC 112 previously set forth in the Final Office Action mailed 2 February 2021, except for the rejection of claim 13 under 35 USC 112 repeated below.
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 15/769,345, filed on 19 April 2018.
Claim Objections
The claims are objected to because of the following informalities:  
Claim 13 at line 2 of the final paragraph recites, “a first side of the cutting blade the first side of the cutting blade”. This recitation should include a comma and should read – a first side of the cutting blade, the first side of the cutting blade –.
Claim 13 at line 3 of the final paragraph recites, “to face the material”. This recitation should read – to face the first material –.
Claim 17 at lines 1-2 of the paragraph beginning ‘wherein the transport device …’ recites, “a first side of the cutting blade the first side of the cutting blade”. This recitation should include a comma and should read – a first side of the cutting blade, the first side of the cutting blade –.
Claim 17 at line 3 of the paragraph beginning ‘wherein the transport device …’ recites, “to face the material”. This recitation should read – to face the first material –.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 at the final paragraph recites, “attaching the transport device to the machine housing in a region at a first side of the cutting blade, a first side of the cutting blade being opposite the second side of the cutting blade”. This recitation is indefinite for multiple reasons. First, it is unclear whether double inclusion of “a first side” is intended. On the one hand, the second recitation of “a first side” implies that a new side is being introduced because of the term “a”. On the other hand, the same name – “first side – suggests that there is only one first side. Does the Applicant instead intend the second recitation of “a first side” to read “the first side”? Second, there is insufficient antecedent basis for “the second side”. Does the Applicant intend to introduce a new “second side” or refer to some previously introduced side, such as the secondly introduced “first side”? If there is a typographical error, does the Applicant intend the first recitation of “a first side” to read “a second side”, or does the Applicant intend the second recitation of “a first side” to read “a second side”? 

Claim 17 at line 4 recites, “a cutting blade”. This recitation is indefinite because “a cutting blade” is already introduced at line 3. It is unclear whether line 4 refers to the already introduced cutting blade, or whether line 4 intends or permits double inclusion of a cutting blade. Must the cutting blade of line 4 that separates the slices be the same as the cutting blade that is rotatably attached to the machine housing, or can the cutting machine include two blades one of which is rotatably attached to the machine housing and another of which separates the first material? Further, if two cutting blades are permitted, what cutting blade is referred to by any later recitation of “the cutting blade”?
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, and 9-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pub. No. US 2016/0325456 A1 to Wangler et al. in view of US Pat. No. 5,934,449 to Dolan and US Pat. No. 3,583,452 to Muller et al., as evidenced by 11 Principles and Guidelines for Manufacturing and Assembly.
Regarding claim 1, Wangler a method for producing a cutting machine 10 with a transport device 60 (see Fig. 7), the transport device 60 comprising a frame 85, the transport device 60 being for receiving slices 20 of material 15 separated by a cutting blade of the cutting machine 10 (see Fig. 7 and paragraphs 23 and 24; the blade is described in paragraph 23 as being in housing 30), the method comprising: 
producing the frame 85 (the frame 85 is produced to form the configuration of the frame 85 shown in Fig. 8), the producing of the frame 85 comprising:
providing a first longitudinal side region 90 (a top region 90 relative to Fig. 8) and a second longitudinal side region 90 (a bottom region 90 relative to Fig. 8),
wherein the first longitudinal side region 90 and the second longitudinal side region 90 each extend in a first direction (see Fig. 8, where the first direction can be either out of the page or a left-right direction) and are parallel to each other (see Fig. 8; see also paragraph 25 describing that the assemblies 95 and 100 are “perpendicular to the upper and lower frame members 90”),
assembling the transport device 60 comprising coupling guide rollers 120 to the frame 85 (see Fig. 8 and paragraph 26), 
providing a machine housing (the housing including elements 25 and 30; see Fig. 7) of the cutting machine 10, the cutting blade being attached to the machine housing (see paragraph 23); and
attaching the transport device 60 to the machine housing in a region at a first side of the cutting blade (see Fig. 7 and paragraph 23; the first side being to the left of the cutting blade relative to Fig. 7), a first side of the cutting blade being opposite the second side of the cutting blade which is configured to face the material 15 to be separated by the cutting blade (as best understood, this limitation is met because the first side of the cutting blade is to the left of the 
Regarding claim 2, Wangler discloses that the first and second longitudinal side regions 90 receive a web 115 that retains the guide rollers 120 (see Fig. 8 and paragraph 26), wherein the guide rollers 120 are coupled to the frame 85 (see Fig. 8).
Wangler, however, fails to disclose: providing a single integral workpiece, the single integral workpiece comprising a base plate region, the first longitudinal side region on a first side of the base plate region, and the second longitudinal side region on a second side of the base plate region, bending the first longitudinal side region along a first longitudinal side bending edge until the first longitudinal side region is perpendicular to the base plate region, and bending the second longitudinal side region along a second longitudinal side bending edge until the second longitudinal side region is perpendicular to the base plate region, that the first and second longitudinal side regions extend away from the base plate region; and that the cutting blade is rotatably attached, all as required by claim 1. Wangler also fails to disclose that the workpiece comprises guide roller cutouts in the first longitudinal side region and the second longitudinal side region, wherein the guide roller cutouts are positioned and dimensioned such that, after the bending of the first longitudinal side region and the second longitudinal side region, the guide roller cutouts are configured to receive the web, wherein the coupling the guide rollers to the frame comprising inserting the web into the guide roller cutouts, all as required by claim 2. Wangler also fails to disclose the features of claims 9-12.
Dolan is in the field of transfer devices and is also pertinent to the problem of constructing a frame for a transporting device. Dolan teaches providing a single integral workpiece (the plate that is bent to form the frame 4 shown in Fig. 2; see also col. 2, lines 23-25), the single integral workpiece comprising a base plate region 4a, a first longitudinal side region 4b on a first side of the base plate Claim 1] Dolan teaches that the workpiece comprises roller cutouts in the first longitudinal side region 4b and the second longitudinal side region 4c (see Figs. 2 and 4, where the roller cutouts are at regions 17a), and that the roller cutouts are positioned and dimensioned such that, after the bending of the first longitudinal side region 4b and the second longitudinal side region 4c (i.e., in the configuration shown in Fig. 2), the roller cutouts are configured to receive a roller 17 (see Figs. 2 and 2), wherein the coupling the guide roller 17 to the frame 4 comprising inserting the roller 17 into the guide roller cutouts (see Figs. 2 and 4; ends of the roller 17 are inserted into the cutouts). [Claim 2] Dolan teaches that providing the workpiece comprises providing a flat plate (the plate is flat prior to the bending of col. 2, lines 23-25; e.g., the region 4b is a ‘flat plate’), and cutting a two-dimensional pattern into the flat plate to provide the workpiece (see the various holes cut into the flat plate in Fig. 2). [Claim 9] Dolan teaches that the plate is a metal plate (see col. 2, lines 23-25). [Claim 10] Dolan teaches that the frame 4 is produced without a joining process, a welding process, a screwing process, or a riveting process (see Fig. 2, where the frame is considered as only element 4; see also col. 2, lines 23-25). [Claim 11] Dolan teaches that the frame 4 is produced without including material foreign to the single integral workpiece (see Fig. 2, where the frame is considered as only element 4). [Claim 12] Dolan thus teaches forming a frame by bending one single, integral part into the 11 Principles and Guidelines in Design Manufacturing and Assembly). Thus, 11 Principles and Guidelines in Design Manufacturing and Assembly is evidence of common motivations known to those in the design and manufacturing arts.
Therefore, it would have been obvious to one of ordinary skill in the art to integrally form the frame of Wangler by bending a single integral part into the shape of the frame, thus forming the frame as a base plate with the longitudinal sides extending from the base plate, as taught by Dolan in order to minimize the number of components of the frame (e.g., the longitudinal parts are integral rather than separate), thus achieving the benefits of reduced assembly costs, enhanced reliability because the final device has fewer connections, easier disassembly for maintenance and field service, and facilitating automation by reducing the part count. Further, it also would have been obvious to one having ordinary skill in the art at the time the invention was made to integrally form the frame of Wangler from a single part in view of the teachings of Dolan since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art.  (See MPEP 2144.04(V)(B), noting that the In re Larson decision is appropriate in the present case because the Applicant has not established that making the frame from a single piece shows insight contrary to the understandings and expectations of the art.) Still further, it would have been advantageous to one of ordinary skill in the art to provide the frame with guide roller cutouts in the first and second longitudinal sides, where the guide roller cutouts are positioned and dimensioned to receive the web, and to 
Muller teaches a cutting blade 4 that is rotatably attached to cutting machine (see Fig. 1 showing the cutting machine; see Fig. 7 showing the blade 4; and see col. 2, lines 27-30 describing the blade 4 rotating). [Claim 1] Providing a rotating blade is advantageous because the rotation of the blade aids in cutting – e.g., substantially less cutting force is required when food is slid across a rotating blade than when food is slid across a static blade. 
Therefore, it would have been obvious to one of ordinary skill in the art to configure the blade of Wangler to be rotatable in view of the teachings of Muller. This modification facilitates cutting because the rotating action of the cutting blade reduces cutting forces compared to, e.g., a static blade.
Claims 13, 14, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pub. No. US 2016/0325456 A1 to Wangler et al. in view of US Pat. No. 3,583,452 to Muller et al. and US Pat. No. 5,934,449 to Dolan, as evidenced by 11 Principles and Guidelines for Manufacturing and Assembly.
Regarding claim 13, Wangler a cutting machine 10 (see Fig. 7), the cutting machine 10 comprising: 
a machine housing (including at least elements 25 and 30; see Fig. 7); 
a cutting blade attached to the machine housing (see Fig. 7 and paragraph 23); 
a transport device 60 for receiving slices 20 of a first material 15 separated by a cutting blade of the cutting machine 10 (see Figs. 7 and 8; see also paragraphs 23 and 24), the transport device 60 comprising guide rollers 120 coupled to a frame 85 (see Fig. 8 and paragraph 26), the frame 85 comprising:
a first longitudinal side 90 (a top side 90 relative to Fig. 8), and 
a second longitudinal side (a bottom side 90 relative to Fig. 8), 

wherein the transport device 60 is attached to the machine housing in a region at a first side of the cutting blade (see Fig. 7, where the ‘first side’ is to the left of the cutting blade) the first side of the cutting blade being opposite a second side of the cutting blade that is configured to face the material 15 to be separated by the cutting blade (see Fig. 7, where the ‘second side’ is to the right of the cutting blade).  
Regarding claim 14, Wangler discloses a web 115 that retains the guide rollers 120 (see Fig. 8 and paragraph 26), wherein the web 115 is adjoined to the first and second longitudinal sides 90 coupling the guide rollers 120 to the frame 85 (see Fig. 8).
Regarding claim 20, Wangler discloses that the frame 85 comprises a scraper curving at a predefined radius (see Fig. 7, where the ‘scraper’ is the left edge of the first longitudinal side 90; the ‘predefined radius’ is the radius defined by the scraper because Fig. 7 shows the scraper as having a curved shape). If Wangler were modified to include a base plate adjoining the longitudinal sides, such by providing the base plate connecting into-the-page facing edges of the longitudinal sides relative to Fig. 7, then the scraper would ‘curve away from the base plate’ due to the direction of extension of the scraper. Note that the broadest reasonable interpretation of ‘scraper’ is any structure that can be used to perform a scraping action, and that the ‘scraper’ of Wangler can be used to perform a scraping action due to its exposed location and due to the scraper defining a somewhat sharp edge. Also, note that ‘curving away from the base plate’ as recited in claim 20 does not require the scraper to be attached to the base plate.
rotatably attached to the machine housing as required by claim 13. Wangler also fails to disclose that the frame consists of a single integral piece of a second material, that the frame comprises a base plate, that the first longitudinal side is on a first side of the base plate, that the second longitudinal side is on a second side of the base plate, that the longitudinal sides extend from the base plate, and are perpendicular to the base plate, all as required by claim 13. Wangler also fails to disclose that the frame has guide roller cutouts in the first longitudinal side and the second longitudinal side, wherein the guide roller cutouts are positioned and dimensioned to receive the web, and that the web is positioned in the guide roller cutouts, all as required by claim 14. Wangler also fails to disclose that the scraper curves away from the base plate as required by claim 20, but only because Wangler fails to disclose a base plate extending between the longitudinal sides. 
Muller teaches a cutting blade 4 that is rotatably attached to cutting machine (see Fig. 1 showing the cutting machine; see Fig. 7 showing the blade 4; and see col. 2, lines 27-30 describing the blade 4 rotating). [Claim 13] Providing a rotating blade is advantageous because the rotation of the blade aids in cutting – e.g., substantially less cutting force is required when food is slid across a rotating blade than when food is slid across a static blade. 
Therefore, it would have been obvious to one of ordinary skill in the art to configure the blade of Wangler to be rotatable in view of the teachings of Muller. This modification facilitates cutting because the rotating action of the cutting blade reduces cutting forces compared to, e.g., a static blade.
Dolan is in the field of transfer devices and is also pertinent to the problem of constructing a frame for a transporting device. Dolan teaches a frame 4 that consists of a single integral piece of a ‘second material’ (see Fig. 2, see also col. 2, lines 23-25; all parts besides the frame 4 shown in Fig. 2 are considered parts additional to the frame 4 such that the frame consists of only the single integral piece). Dolan teaches that the frame 4 includes a base plate 4a, that a first longitudinal side 4b is on a first side Claim 13]  Dolan also teaches that the frame 4 has roller cutouts (at 17a; see Fig. 2) in the first and second longitudinal sides 4b and 4c, wherein the roller cutouts are positioned and dimensioned to receive a roller structure 17 located between the longitudinal sides 4b and 4c (see Figs. 2 and 4). [Claim 14]  Dolan thus teaches forming a frame from one single, integral part instead of by assembling multiple parts in order to produce the frame. Integrally forming a frame from a single part reduces the number of components (that is, instead of a frame made of multiple components, the frame is made from a single component). Indeed, it is general knowledge in the design and manufacturing arts to be desirable to minimize the number of components of a device because assembly costs are reduced, the final device is more reliable because there are fewer connections, disassembly for maintenance and field service is easier, and a reduced part count usually means automation is easier to implement (see point 1 on page 1 of 11 Principles and Guidelines in Design Manufacturing and Assembly). Thus, 11 Principles and Guidelines in Design Manufacturing and Assembly is evidence of common motivations known to those in the design and manufacturing arts.
Therefore, it would have been obvious to one of ordinary skill in the art to integrally form the frame of Wangler from a single part by forming the frame as a base plate with the longitudinal sides extending from the base plate as taught by Dolan in order to minimize the number of components of the frame (e.g., the longitudinal parts are integral rather than separate), thus achieving the benefits of reduced assembly costs, enhanced reliability because the final device has fewer connections, easier disassembly for maintenance and field service, and facilitating automation by reducing the part count. Further, it also would have been obvious to one having ordinary skill in the art at the time the invention was made to integrally form the frame of Wangler from a single part in view of the teachings of Dolan See MPEP 2144.04(V)(B), noting that the In re Larson decision is appropriate in the present case because the Applicant has not established that making the frame from a single piece shows insight contrary to the understandings and expectations of the art.) Still further, it would have been advantageous to one of ordinary skill in the art to provide the frame with guide roller cutouts in the first and second longitudinal sides, where the guide roller cutouts are positioned and dimensioned to receive the web, and to position the web in the guide roller cutouts in view of the teachings of Dolan. This modification is advantageous because it aids in attaching the web to the frame. Relative to Fig. 7 of Wangler, it would have been obvious to one of ordinary skill in the art to provide the base plate at the side of the transport device facing into the page because this front face of the transport device receiving tines “72” of transfer fork “73”, and thus there is a need to keep the front face of the transport device open. With this modification, Wangler as modified discloses that the scraper curves away from the base plate. 
Claims 13, 15, 16, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pat. No. 3,583,452 to Muller et al. in view of US Pat. No. 5,934,449 to Dolan, as evidenced by 11 Principles and Guidelines for Manufacturing and Assembly.
Regarding claim 13, Muller discloses a cutting machine (see Fig. 1), the cutting machine comprising:
a machine housing (see Fig. 1, where the housing underlies the transport device, and Fig. 2, showing the housing enclosing various drive components); 
a cutting blade 4 rotatably attached to the machine housing (see Figs. 1 and 7; see also col. 2, lines 27-32);
a transport device 12 for receiving slices of a first material separated by a cutting blade of the cutting machine (see Fig. 7 and col. 2, lines 32-40), the transport device 12 comprising guide appearing to consist of a single integral piece of a second material (in Fig. 1, the frame 21 has no boundary lines, suggesting that the frame 21 is a single integral part; nonetheless, see the modification of Muller below), the frame 21 comprising: 
a base plate (see annotated Fig. 1 below); 
a first longitudinal side on a first side of the base plate (see annotated Fig. 1 below), and 
a second longitudinal side on a second side of the base plate (see annotated Fig. 1 below), 
wherein the first longitudinal side and the second longitudinal side extend from the base plate in a first direction (a right direction relative to Fig. 1), are perpendicular to the base plate (see Fig. 1, noting that the broadest reasonable interpretation of this limitation requires that some portions of the first and second sides are perpendicular to some portion of the base plate, as opposed to requiring that the entireties of the first and second sides are parallel to the entirety of the base plate), and are parallel to each other (see Fig. 1, noting that the broadest reasonable interpretation of this limitation requires that some portion of the first side is parallel to some portion of the second side, rather than requiring that the entireties of the sides are parallel to one another),
wherein the transport device 12 is attached to the machine housing (see Fig. 1) in a region at a first side of the cutting blade 4 (relative to Fig. 7, the first side is a left side when the figure is oriented with the reference characters upright) the first side of the cutting blade being opposite a second side of the cutting blade 4 that is configured to face the material to be separated by the cutting blade 4 (relative to Fig. 7, the second side is the right side when the figure is oriented with the reference characters upright).

    PNG
    media_image1.png
    1364
    1169
    media_image1.png
    Greyscale

Regarding claim 15, Muller discloses that the frame 21 has a cutout of a handle contour in the first longitudinal side (see annotated Fig. 1 above; given that this claim is an apparatus claim, the phrase ‘cutout’ merely requires an empty space, as opposed to requiring a manufacturing step of cutting out material).  
Regarding claim 16, Muller discloses that the frame 21 comprises a tab at the base plate adjacent to the cutout of the handle contour (see annotated Fig. 1 above), the tabPage 5 of 10Filed November 23, 2020Attorney Docket No. 817541 extending away from a planar surface of the base plate in the first direction (the tab extends to the right from its left-most 
	Regarding claim 18, Muller discloses that the frame 21 comprises an upper intervention guard adjacent to the first longitudinal side (see annotated Fig. 1 above), the upper intervention guard being angled toward the second longitudinal side (see annotated Fig. 1, where the guard is ‘angled toward the second longitudinal side’ because the angle of the guard causes the guard to face the second longitudinal side).
Regarding claim 19, Muller discloses that the frame 21 comprises a lateral intervention guard (see the ‘upper intervention guard’ in annotated Fig. 1) extending from the base plate at an end face of the frame 21 (the right facing surface of the base plate is ‘an end face’), the lateral intervention guard extending from the base plate at least partially in the first direction (the guard extends rightward relative to Fig. 1).
Regarding claim 20, Muller discloses that the frame 21 comprises a scraper curving away from the base plate at a predefined radius (see annotated Fig. 1, where the scraper can be used to perform a scraping operation when the transport device 12 is detached from a remainder of the cutting machine, and where the ‘predefined radius’ is at the upper right portion of the scraper). 
Muller merely appears to disclose that its frame consists of a single integral piece of a second material, and for the purposes of this rejection Muller is not considered as disclosing this feature. That is, Muller is considered as failing to disclose that the frame consists of a single piece of a second material as required by claim 13. (The examiner finds Muller to have insufficient evidence of the frame consisting of a single integral piece, even if the frame might consist of a single integral piece.)
In regards to the frame being integrally formed from a single part, Dolan teaches integrally forming a frame 4 from a single part (see Fig. 2, see also col. 2, lines 23-25). Dolan thus teaches forming 11 Principles and Guidelines in Design Manufacturing and Assembly). Thus, 11 Principles and Guidelines in Design Manufacturing and Assembly is evidence of common motivations known to those in the design and manufacturing arts.
Therefore, it would have been obvious to one of ordinary skill in the art to integrally form the frame of Muller from a single part in order to minimize the number of components of the frame, thus achieving the benefits of reduced assembly costs, enhanced reliability because the final device has fewer connections, easier disassembly for maintenance and field service, and facilitating automation by reducing the part count. Further, it also would have been obvious to one having ordinary skill in the art at the time the invention was made to integrally form the frame of Muller from a single part since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art. (See MPEP 2144.04(V)(B), noting that the In re Larson decision is appropriate in the present case because the Applicant has not established that making the frame from a single piece shows insight contrary to the understandings and expectations of the art.) Indeed, many well-known manufacturing methods available to one of ordinary skill in the art to form the frame of Muller, such as forging, CNC machining, and 3D printing, all result in a frame that is integrally formed from a single part. Muller’s frame is a monolithic body that includes no moving parts. Therefore, it would have been obvious to one of ordinary skill in the art to select a well-known manufacturing 
Claims Not Subject to Prior Art Rejection
Claims 3-8 and 17 are not subject to any prior art rejection under 35 USC 102 or 35 USC 103. However, no determination of allowability can be made for these claims given the issues raised above under 35 USC 112.
Response to Arguments
Applicant's arguments filed 25 March 2021 have been fully considered but they are not persuasive. First, regarding the rejection of claim 1 under 35 USC 103, the Applicant argues at pages 11-14 of the Remarks that there is insufficient motivation in the cited references to modify a frame of the type of Wangler to arrive at the process of claim 1. The Applicant acknowledges at page 12 of the Remarks that the rejection articulates a rationale for the modification of Wangler, but the Applicant asserts at page 13 of the Remarks that “the Office’s proffered reasons to combine the cited references do not have a rational connection between the stated facts and the conclusion that the invention as a whole is obvious. Applicant respectfully submits that the first reasoning [minimizing the number of parts to achieve advantages including reducing assembly costs, enhanced reliability, easier disassembly for maintenance and field service, and facilitating manufacturing automation] is not specific enough.” Further, the Applicant argues at page 13 of the Remarks that “the Office’s reliance on Howard v. Detroit Stove Works is also insufficient”. [Note that the present rejection cites MPEP 2144.04(V)(B) instead of the Howard case.]
The Applicant’s arguments are not persuasive. MPEP 2144(I) makes clear that “The rationale to modify or combine the prior art does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art, established scientific principles, or legal precedent established by prior case law.” (Emphasis added.) The present rejection is proper because it relies on both knowledge generally available to one of ordinary skill in the art and, for additional support, legal precedent. Turning to the facts of the present case, the frame of Wangler is assembled from multiple components, including spaced apart longitudinal sides regions 90. Dolan, on the other hand, teaches that a frame can be constructed by bending a single flat plate to provide longitudinal side regions that are portions of a single integrally formed frame. Dolan’s teachings improve the frame of Wangler because, upon modifying the frame of Wangler by creating the frame by bending single integral workpiece into the shape of the frame, the frame is constructed from a single part instead of multiple parts (as is the case with Wangler pre-modification). Moreover, it is general knowledge in the design and manufacturing arts as evidenced by 11 Principles and Guidelines in Design Manufacturing and Assembly to be desirable to minimize the number of components of a device because assembly costs are reduced, the final device is more reliable because there are fewer connections, disassembly for maintenance and field service is easier, and a reduced part count usually means automation is easier to implement. Thus, there is a rationale connection between the stated facts and the conclusion that the invention as a whole is obvious because the modification of Wangler in view of Dolan reduces the number of parts that form the frame offering specific advantages. Further, the rejection’s reasoning is “specific enough” because there are particularly identified advantages that result from the modification of Wangler’s frame, including reducing assembly costs, enhanced reliability, easier disassembly for maintenance and field service, and facilitating manufacturing automation. Note also that contrary to the Applicant’s arguments, there is no ‘specific’ requirement for obviousness, and it is proper to rely on general knowledge available to one of ordinary skill in the art. As noted above, MPEP 2144(I) explicitly permits a rejection to rely on knowledge generally available to one of ordinary skill in the art. In the case at hand, one of ordinary skill in the cutting machine arts possesses general design and manufacturing knowledge, and 11 Principles and Guidelines in Design Manufacturing and Assembly is evidence of the knowledge Howard v. Detroit Stove Works is insufficient to establish obviousness is not persuasive because the rejection does not rely only on case law to establish obviousness. Instead, the rejection includes a specific teaching that it is known to construct a frame from a single integral workpiece and that there are known advantages to reducing the number of parts. Thus, the rejection includes sufficient evidence of obviousness even in the absence of Howard v. Detroit Stove Works. Further, MPEP 2144(I) explicitly permits legal precedent established by case law as a rationale for an obviousness determination. As a result, the Applicant’s argument against Howard v. Detroit Stove Works is not persuasive because it ignores the other rationale and because it is contradicted by the MPEP. While the present rejection now cites MPEP 2144.04 for its discussion of legal precedent that ‘making integral’ is often obvious, this citation is merely additional support for a previously established prima facie determination of obviousness. The Applicant’s argument, though, treats the citation as if it is the sole rationale. As a result, the Applicant’s arguments are not persuasive and the rejection is proper.
	Next regarding the rejection of claim 13 under 35 USC 103, the Applicant argues at pages 14-15 of the Remarks that the same reasons discussed above in regards to the rejection of claim 1 under 35 USC 103 apply to both rejections of claim 13 under 35 USC 103. As discussed above, however, the Applicant’s arguments are not persuasive in regards to claim 1. Therefore, the Applicant’s arguments are also not persuasive in regards to claim 13. The rejections are thus deemed proper.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVAN H MACFARLANE whose telephone number is (303)297-4242.  The examiner can normally be reached on Monday-Friday, 7:30AM to 4:00PM MT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on (571)272-4483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EVAN H MACFARLANE/Examiner, Art Unit 3724